Citation Nr: 1506956	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO. 09-43 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for genital warts, claimed as human papillomavirus (HPV).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 2003 to January 2005.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Board remanded the issues on appeal for additional development in April 2012, November 2013, and June 2014. The identified records and requested examinations and opinions having been obtained, the Board finds the directives having been substantially complied with and the matter again is before the Board. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDING OF FACT

The evidence is at least in equipoise that the Veteran's genital warts are etiologically related to an in-service event, injury or disease. 


CONCLUSION OF LAW

The criteria for service connection for genital warts have been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to provide claimants with notice and assistance in the development of their claim. See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159. In light of the fully favorable decision herein, no further discussion of compliance with VA's duty to notify and assist is necessary. See Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

II. Service Connection

To establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

The medical evidence of record, specifically a November 2007 VA medical record, reflects current diagnoses of genital warts and condyloma acuminata, which is a type of papilloma usually found on the skin of the external genitals that is caused by the human papillomavirus (HPV). DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 402 (32d ed. 2012). Thus, a current disability has been shown. Further, the evidence also shows that in a June 2003 service treatment record, the Veteran complained of lesions on his penis for the past nine days. While on inspection the examiner noted there to be no appreciable lesions, a differential diagnosis of HPV was given. While the Board notes that there is no evidence of additional treatment and that the Veteran denied skin problems generally in later examinations, the fact remains that the Veteran sought medical treatment for a skin disability in June 2003 and received a potential diagnosis of HPV.

Turning to the third element, the Veteran has indicated that his symptoms have been persistent since service, statements which are corroborated by his VA treatment records. A December 2006 record indicates that upon establishing care at the VA the Veteran requested topical treatment for genital warts, which he indicated he had previously been receiving from the military. Later treatment records reflect that the Veteran consistently stated that he noticed the genital warts while he was on active duty, which coincides with the June 2003 in-service treatment record. While the Veteran is not competent to diagnose himself with a specific disease or disability or opine as to the presence of a medical causal relationship, the Veteran is competent to testify to persistent symptoms since a particular date, which he has done in this case. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). While the Veteran denied skin symptoms at separation, he has otherwise consistently indicated recurring symptoms since service, and as such the Board finds this single inconsistency is insufficient to render the Veteran's statements not credible.

A VA medical examination was obtained in May 2012, and an addendum opinion was obtained in February 2014. While both opinions indicated that the genital warts were less likely than not related to service, both opinions exclusively relied on the lack of documented medical evidence and did not appear to take into account the Veteran's lay statements, thus rendering both opinions inadequate. Dalton v. Peake, 21 Vet. App. 23 (2007). Another VA examination was obtained in July 2014, in which the physician also provided a negative opinion. However, this examiner also predominantly relied on the lack of medical documentation, indicating that despite the Veteran's statements there was no medical evidence of an in-service manifestation, and therefore it was less likely than not that the current disability was related to service.

In weighing the evidence of record, the Board finds the evidence is at least in equipoise that the Veteran's genital warts began in service. The Veteran is competent to relate lay observable symptoms, such as warts and lesions, and that he has experienced these symptoms on a recurrent basis since a certain date. Further, a differential diagnosis of HPV was noted in service, and the Veteran's symptoms have since been diagnosed as genital warts and condyloma acuminata, including by the July 2014 VA examiner, which is caused by and a manifestation of HPV. See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 402 (32d ed. 2012). This substantiates the Veteran's statements concerning persistent recurring symptoms since the symptoms appeared in service.  As there is no reason to doubt the credibility or competence of the lay and medical evidence of record, the Board finds the evidence is in equipoise. 38 C.F.R. § 3.102. As such, and in the interest of according the benefit of the doubt to the Veteran, the third element is met and service connection for genital warts is warranted. 38 C.F.R. § 3.303.


ORDER

Entitlement to service connection for genital warts is granted, subject to the laws and regulations controlling the award of monetary benefits.



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


